UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 25, 2010 Angeion Corporation (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation) 001-13543 41-1579150 (Commission File Number) (IRS Employer Identification No.) 350 Oak Grove Parkway Saint Paul, Minnesota 55127-8599 (Address of principal executive offices) (Zip Code) (651) 484-4874 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items under Sections 2 through 4 and Sections 6 through 9 are not applicable and therefore omitted. Section 1  Registrants Business and Operations Item 1.01
